DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph [0354] of the instant published application, USPgPub 2022/0088179. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 9-13 of U.S. Patent No. 11,058,763. Although the claims at issue are not identical, they are not patentably distinct from each other because DNA SEQ ID NOs: 36 and 37 in claim 1 of ‘763 are indistinguishable from the instant DNA SEQ ID NOs: 36 and 37 of instant claim 63, see the sequence alignments provided.  Claim 2 of ‘763 anticipates the DNA sequences in combination with a carrier and assertions that the composition is capable of prevention of prototype and variant PEDV strains and prevention or control of dehydration, fever, diarrhea, vomiting, poor lactational performance, poor reproduction performance, mortality, and prevention or control of weight loss or failure to gain weight, anticipating each of the instant wherein clauses recited in instant claim 63. Claim 6 of ‘763 anticipates the protected groups of porcine, including sows, gilts, boars, hogs, and piglets, as required by line 10 of instant claim 63; and claims 9-13 of ‘763 anticipate that the vaccine is effective in a single or two-dose program, anticipating line 11 of instant claim 63. Claims 9 and 13 of ‘763 require that the first or single dose is administered to a 1-7 day-old piglet, anticipating instant claim 65, and claim 10 of ‘763 requires that the second dose is administered to a piglet that is between 2-5 weeks old, anticipating instant claims 64.
Claim 66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 9-13 of U.S. Patent No. 11,058,763 in view of Anbalagan et al. (USPgPub 2016/0008457).
See the claims of ‘763 above. ‘763 does not claim a minimum effective dose of the vaccine between about 10 and about 106 log10 TCID50/ dose, as required by instant claim 66.
Anbalagan et al. teach vaccine groups of pigs received different PEDV vaccine dose titers, ranging between 6.0 log10 TCID50 /mL to 8.0 log10 TCID50 /mL, see paragraph [0084], which is encompassed within the instant dose range claimed.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered an optimized effective dose to protect or treat a porcine against PEDV. One of ordinary skill prior to the effective date would have had a reasonable expectation of success for optimizing an effective dose to protect or treat a porcine against PEDV because Anbalagan et al. teach demonstrate protective efficacy upon administration of 8.0 log10 TCID50 /mL, see paragraphs [0086 and 0087]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648